AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Pagelof _3__—s~Pages

UNITED STATES DISTRICT COURT Fi L. = D

for the AUG 16 2019
Eastern District of California

S~OISTRICT COURT
cASTERWDIST . LLIFORNIA
UNITED STATES OF AMERICA, a re

Vv.

 

 

Case No. 1:19-cr-00151-DAD-BAM

PHONGSAVANH SAYAVONG,

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.,

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

Place

before Magistrate Judge Barbara A. McAuliffe in Courtroom 8

 

on ee ____ October 15,2019 at 1:00PM

Date and Time

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

SE Polease AS Delayed unh|
Mendes gliqlzoig @ jd:00amM
AO 199B (Rev, 09/08- EDCA [Fresno]) Additional Conditions of Release (Alternate A) Page [2 Jot Pages

 

SAYAVONG, Phongsavanh
Doe. No. 1:19-CR-00151-DAD-BAM
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other persons and the
community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:
uw (6) The defendant is placed in the custody of

Name of person or organization: Nancy Sayavong

ith all conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled court

who agrees (a) to supervise the defendant in accordanc
i event the defendant violates any conditions of release or disappears.

proceedings, and (c) to notify the court immgdrgte

  
 
 

 

SIGNED: _,
CUSTODIAN
4 (7) The defendant must:

Y (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations:

M (b) report in person to the Pretrial Services Agency immediately following your release from custody:

M4 (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior approval of PSO; travel
restricted to Eastern District of California, unless otherwise approved in advance by PSO;

M4 (d) report any contact with law enforcement to your PSO within 24 hours;

My (ec) not associate or have any contact with your daughter, your ex-wife or with any criminal street gang members:

Mi (f) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous weapon:
additionally, you must provide written proof of divestment of all firearms/ammunition, currently under your control:

4 (g) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a
licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However,
medical marijuana, prescribed and/or recommended may not be used:

4 (h) — submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing services based
upon your ability to pay, as determined by the PSO:

Mi (i) participate in a program of medical or psychiatric treatment, including treatment for drug or alcohol dependency, as approved by
the PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay, as determined by the
PSO:

4 (j) _ ifreturned to your possession you must surrender your passport to the Clerk, United States District Court, and must not apply for
or obtain a passport during the pendency of this case:

wi (k) not view or possess child pornography as defined by 18 USC 2256(8), except in the presence of your attorney to prepare for your
defense:

Mw (1) not access the Internet and you must provide proof of the disconnection or termination of this service as required by the PSO:

Ml (m) not use or possess a computer or any device capable of accessing the Internet in your residence or at any other location, unless
otherwise approved by the PSO;

M4 (n) not loiter or be found within 100 feet of any school yard, park, playground, arcade, movie theater, or other place primarily used
by children under the age of 18:

M (0) not associate or have verbal, written, telephonic or electronic communication with any person who is under the age of 18, except
in the presence of another adult who is the parent or legal guardian of the minor:

(p) not be employed or participate in any volunteer activities in which there is the likelihood of contact with children under the age of

4 18;

4 (q) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of release, the
following sum of money or designated property: A $20,000 unsecured appearance bond cosigned by the defendant and his father:
and,

M (r) participate in the following Location Monitoring program component and abide by all the requirements of the program, which

will include having a location monitoring unit installed in your residence and a radio frequency transmitter device attached to
your person, You must comply with all instructions for the use and operation of said devices as given to you by the Pretrial
Services Agency and employees of the monitoring company. You must pay all or part of the costs of the program based upon
your ability to pay as determined by the PSO. HOME DETENTION: You must remain inside your residence at all times except
for employment: education; religious services: medical, substance abuse, or mental health treatment; attorney visits; court
appearances; court-ordered obligations: or other activities pre-approved by the PSO.

USMS SPECIAL INSTRUCTIONS:

4 (q) have your release on bond delayed until Monday, August 19, 2019 at 10:00 a.m. August 19, 2019.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page Pr of 3 ___ Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: PHONGSAVANH SAYAVONG
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set

forth above.
/

* an

Defendant's Signature

Directions to the United States Marshal

( ~ ) The defendant is ORDERED released after processing.

var SGN — te ’ Deo

Judicial Officer 's Signature

DALE A. DROZD, DISTRICT JUDGE

 

Printed name and title

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL
